Name: Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 No L 60 / 58 1 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 650 / 86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes Whereas the general rules for applying the supplementary trade mechanism are set out in Regulation (EEC ) No 574 / 86 of 25 February 1986 laying down detailed rules for the application of the supplementary trade mechanism ( 4 ); whereas certain provisions specific to seed potatoes should , however , be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation 'seed potatoes' shall be taken to mean certified seed potatoes falling within subheading ex 07.01 A I of the Common Customs Tariff , as laid down in Article 2 ( 1 ) ( b ) of Council Directive 66 / 403 / EEC . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 81 ( 4 ) thereof, Having regard to Council Regulation ( EEC ) No 569 / 86 of 25 February 1986 laying down general rules of application of the supplementary trade mechanism (' ), and in particular Article 7 thereof, Whereas Article 81 ( 4 ) of the Act of Accession provides for the possibility of subjecting imports into Spain of certain seed potatoes from the Community as constituted at 31 December 1985 to the supplementary trade mechanism ; Whereas steps are being taken in Spain to improve potato production structures ; whereas imports of seed potatoes should therefore be liberalized progressively so as to enable Spanish production to adapt to the new market conditions ; Whereas certified seed potatoes are defined in Article 2 ( 1 ) ( B ) of Council Directive 66 / 403 / EEC on the marketing of seed potatoes ( 2 ), as last amended by Council Regulation (EEC ) No 3768 / 85 ( 3 ); Whereas in order to establish the indicative import ceilings a forward estimate should be drawn up for each marketing year on the basis of the estimate of production and consumption of the product in question in Spain ; whereas a special forwards estimate must be drawn up for the period 1 March to the start of the 1986 / 87 marketing year ; Whereas the marketing year for seed potatoes begins on 1 October and ends on 30 September ; whereas commercial transactions relating to trade in the product in question are normally completed by 1 March ; whereas an indicative ceiling should , however , be fixed for imports during the period 1 March 1986 to 30 September 1986 ; Whereas on the basis of the forward estimates duly drawn up the indicative ceilings should be as specified in this Regulation ; Article 2 The products defined in Article 1 shall be subject to the supplementary trade mechanism , hereinafter referred to as the 'STM', referred to in Article 81 of the Act of Accession of Spain and Portugal . The STM shall apply to imports of the said products into Spain from the Community as constituted at 31 December 1985 during the period 1 March 1986 to 31 December 1989 . Article 3 The indicative ceilings , referred to in Article 83 ( 1 ) of the Act of Accession , for imports into Spain of the products in question are hereby fixed as follows : ( a ) for the period 1 March 1986 to 30 September 1986 : 100 tonnes ; ( b ) for the marketing year 1 October 1986 to 30 September 1987 : 15 494 tonnes . (&gt;) OJ No L 55 , 1 . 3 . 1986 , p. 106 . ( 2 ) OJ No 125 , 11 . 7 . 1966 , p. 2320 / 66 . ( 3 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( «) OJ No L 57 , 1 . 3 . 1986 , p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 59 2 . The amount of the security is hereby fixed at 1 ECU per 100 kg . Article 4 1 . The period ofvalidity of the STM licences referred to in Article 2 of Regulation (EEC) No 574 / 86 shall not exceed four months from their date of issue . However , the period of validity of the licences shall expire not later than 30 September 1987 . Article 5 This Regulation shall enter into force on 1 March 1986 . This ' Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President